DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0011128 to Morishita et al.in view of US Patent Application Publication 2020/0272064 to Nakamura.
	Morishita discloses an electrophotographic photoreceptor having excellent transparency, abrasion resistance, sensitivity and residual potential after light irradiation (Abstract; ¶ [0015]).  These properties are provided through the use of a mixture of polycarbonates in the surface charge transport layer.  The photoreceptor has a conductive support, an underlying layer or a 
	To obtain the noted benefits, Morishita’s charge transport layer contains a polycarbonate resin (A) that has a structural unit represented by the following formula (1) and (2) at least one selected as (i) a polycarbonate resin (B) synthesized from a source material that includes therein a bisphenol represented by the following formula (II) or (ii) a polyester resin (B') synthesized from a source material that includes therein a bisphenol represented by the following formula (II) (¶ [0035]).  Specific examples of the polycarbonate (A) are:

    PNG
    media_image1.png
    73
    415
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    81
    406
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    84
    414
    media_image3.png
    Greyscale
with the ratio of m4 and n4 being  n4/( m4 + n4) of from 0.1 to 0.7 (¶¶ [0049], [0060]).
These polycarbonates are formed by interfacial polycondensation of the respective bisphenols are end stopped in the reaction through the use of a monohydric phenol, such as p-tert-butyl-phenol, among others (¶ [0084]).
Specifically produce polycarbonates pertinent to the instant claims include Polycarbonate Resin (A-1), which is terminated by a p-tert-butylphenol:

    PNG
    media_image4.png
    108
    678
    media_image4.png
    Greyscale
(¶¶ [0166] – [0169]), and Polycarbonate Resin (A-4):

    PNG
    media_image5.png
    126
    551
    media_image5.png
    Greyscale
, which is also p-tert-butylphenol terminated (¶¶ [0194] – [0203]).
These polycarbonates are used in Examples 1-3, 6, 7, and 12 as the binder resin for the charge transport layer.  In each example, the charge transport layer has a hole transporting triarylamine, such as compounds (CTM-1) and (CTM-3) (¶¶ [0205], [0212]). The mass ratio of the hole transporting compound to the mass of binder resin is (0.375 / (0.375 + 0.563 + 0.063) or 37.5 mass % hole transport compound (¶ [0205]; see pending claim 2). The thickness of the hole transport compound is 20 µm (¶ [0205]; see pending claim 3).  Other disclosed hole transporting compounds include:

    PNG
    media_image6.png
    185
    471
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    333
    438
    media_image7.png
    Greyscale
  (¶ [0128]).
The charge generation layer contain s a titanylphthalocyanine as the operative charge generation material (¶ [0204]), with Y-Type titanylphthalocyanines disclosed as useful (see pending claim 4; ¶ [0115]).
	Each layer of Morishita’s photoreceptor can be applied by a dip coating method (¶ [0152]; see pending claim 7).  The resultant photoreceptor is used in an imaging apparatus having a charging device, an exposure device, a development device, a transfer device and a fixing device (¶¶ [0003], [0155], [0244]; see pending claim 8).  A wet development system (i.e., liquid developer) can also be used to form images using the photoreceptor (¶ [0155]).
	Morishita discloses various arylamine charge transport compounds as noted above, but the specific charge transport compound of the pending claims is not disclosed.
	Nakamura discloses a triphenylamine compound having high responsiveness, high sensitivity and a low residual potential, which makes it possible to form a charge transport layer by an easy film formation process (¶ [0009]).  These charge transport compounds have improved results as compared to prior art triphenylamine derivatives having a 4,4-diphenyl-1,3-butadienyl group (¶ [0006]).  Specifically disclose triphenylamine compounds disclosed by Nakamura include compound (I-1):

    PNG
    media_image8.png
    132
    637
    media_image8.png
    Greyscale
(¶ [0025]).  Note the other compounds in ¶ [0025] as they are similarly applicable to the instant claims.
These charge transport compounds are used in the charge transport layer of a photoreceptor having a functionally-separated multilayer structure (¶¶ [0038], [0054]).  The layers are formed by a dip coating method (¶ [0048]) and are produced using a polycarbonate as a binder resin (¶¶ [0041], [0042]).  The blending ratio of the binder resin with the triphenylamine derivative represented by general formula (1) is at a ratio of 1 to 1000 parts by weight, preferably 30 to 500 parts by weight, and further preferably 40 to 200 parts by weight per 100 parts by weight of the binder resin (¶ [0045]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the charge transport compound of Nakamura as the charge transport compound in Morishita’s charge transport layer because Morishita teaches the use of triarylamine charge transport layers to produce photoreceptors having excellent transparency, abrasion resistance, sensitivity and residual potential after light irradiation and the supporting Nakamura document discloses charge transport layers for photoreceptor charge transport layers that provide high responsiveness, high sensitivity and a low residual potential.  Because the supporting document would be recognized as aiding in the goals of the primary Morishita document in the same field of endeavor and for structurally similar devices, the substitution would have been obvious.  The artisan would have a high likelihood of success to make the proposed substitution and obtain an effective photoreceptor.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0011128 to Morishita et al.in view of US Patent Application Publication 2020/0272064 to Nakamura as applied to claims 1-4, 7, and 8 above, and further in view of US Patent Application Publication 2006/0166117 to Azuma et al.
Morishita and Nakamura were described above. The findings of fact and conclusions of law presented above are incorporated here.  Morishita discloses that images can be formed on the photoreceptor using a wet development system (¶ [0155]). Morishita does not disclose an elution amount of the charge transport material from the photoreceptor’s charge transport layer, but the supporting Azuma document discloses the benefits of wet development systems and concerns in the practice of these systems.
	As noted in Azuma, the wet developing method, compared to a dry developing method, performs image formation with high resolution using fine toner particles and lowering of local charge potentials (¶ [0002]).  Because a liquid developer solvent is required and needs to have the high electrical insulation, a hydrocarbon-system solvent, such as isoparaffin, is used (¶ [0003]). A hydrocarbon-system solvent contacts the photosensitive layer for a long time and the charge transport agent in the photosensitive layer is dissolved into the hydrocarbon-system solvent.  This gives rise to a drawback that the sensitivity is lowered (¶ [0003]).  To solve these problems, the photoreceptor should prevent the dissolution of the charge transport compound (¶ [0005]; Figures 3 and 7).  Based on these disclosures, the artisan would have found it obvious to reduce the solubility of the charge transport layer components, such as the hole transport compound, in order to maintain good photoreceptor sensitivity. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                            16 August 2021